Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response to the Preliminary amendments filed on 10/4/2019.
Claims 3, 5 and 6 are currently amended.
Claims 1-2 and 4 were previously presented.
Therefore, claims 1-6 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of MIN et al.  (2016/0035069) teaches an image correction method includes: obtaining information regarding at least one of brightness and colors of pixels constituting an input image, the input image comprising a plurality of regions classified according to whether the at least one of the brightness and the colors of the pixels are substantially uniformly distributed in a corresponding region; determining a weight with respect to at least one pixel based on the obtained information; and correcting the input image with respect to the at least one pixel based on the determined weight.  Akahori (2005/0069278) teaches an image selecting apparatus includes a designation receiving portion which receives designation of a desired specific scene, an input receiving portion which receives input of image data representing an object image, a characteristic value deriving portion which derives from the image data input into the input receiving portion a characteristic value for use in distinguishing of the specific scene referring to reference data in which the kind of a characteristic value and distinguishing condition corresponding to the characteristic value are defined in advance by the scenes which can be designated as the specific scene, and a distinguishing portion which determines whether the image data represents an image which is of the specific scene input into the designation receiving portion on the basis of the characteristic value derived by the characteristic value deriving portion referring to the corresponding distinguishing condition defined in the reference data.  The combination of MIN and Akahori does not teach a training apparatus and a method comprising: an intermediate feature identifying section configured to identify an output from an intermediate layer included in a first classifier as an intermediate feature associated with an image in a case where input data of the image has been input into the first classifier, the first classifier being configured to classify a computer graphics image and a photographic image; an offset feature identifying section configured to identify an offset feature on the basis of the intermediate feature associated with one computer graphics image or a plurality of the intermediate features each associated with a corresponding one of a plurality of computer graphics images; and the intermediate feature associated with one photographic image or a plurality of the intermediate features each associated with a corresponding one of a plurality of photographic images; a post-offset intermediate feature identifying section configured to identify a post-offset intermediate feature associated with a computer graphics image on the basis of the intermediate feature associated with the computer graphics image and the offset feature; and a training section configured to execute training of a second classifier using a plurality of the post-offset intermediate features each associated with a corresponding one of a plurality of computer graphics images, the second classifier being configured to receive, in a case where image recognition is performed on a photographic image, the intermediate feature associated with the photographic image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Friday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIEN C NGUYEN/Primary Examiner, Art Unit 3694